DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges Applicant’s response filed on 04/27/2022.
The objections of claims 18 and 30 for minor informalities are withdrawn due to amendments made to the claims.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see pages 7-13, filed 04/27/2022, with respect to the rejections of claims 10-15 and 17-40 under 35 U.S.C. 103 have been fully considered and are persuasive. The Applicant has persuasively argued criticality of a silica-alumina support that is not taught or suggested in the prior art. The prior art of record fails to recognize any criticality in using silica-alumina over the preferred alumina support, whereas the Applicant has shown in the example that silica-alumina has unexpectedly improved deoxygenation performance. The prior art fails to motivate using silica-alumina and using silica-alumina having overlapping surface area as there is no recognition in the prior art that silica-alumina effects the deoxygenation reaction. Therefore, the rejection of claims 10-15 and 17-40 under 35 U.S.C. 103 have been withdrawn. 

The closest prior art of record, Daudin et al. (US 2010/0163458), discloses a method for hydrodeoxygenation and decarboxylation/decarbonylation (conversion) of renewable sources (paragraph [0015]) comprising triglycerides and/or fatty acids (oxygen content) (paragraph [0016]) comprising contacting the feedstock with a catalyst under hydrodeoxygenation and decarboxylation/decarbonylation (conversion) conditions (paragraph [0049]) where the catalyst may comprises a support selected from the group of alumina, silica, silica-alumina, magnesia, clays and mixtures thereof, preferably alumina (paragraph [0042]) comprising 18 to 33% by weight of a group VIB as oxide (12-22% by weight as metal) which is molybdenum (paragraphs [0043], [0044]), and producing a product comprising hydrocarbons (paragraph [0052]). 
While Daudin discloses silica-alumina as a suitable support, Daudin fails to recognize criticality in using silica-alumina over the preferred alumina support, whereas the Applicant has shown in the example that silica-alumina has unexpectedly improved deoxygenation performance over alumina. One of ordinary skill would have assumed that each of the disclosed supports would function in a similar manner, however, the Applicant has clearly shown evidence to the contrary. As such, the Applicant has demonstrated criticality of having a silica-alumina support vs an alumina only support which is sufficient in rebutting a prima facie case of obviousness, and the prior art fails to motivate or guide one of ordinary skill to select silica-alumina from the list of supports. Daudin further fails to disclose or suggest the claimed surface area and mean pore diameter properties as claimed. 

Dindi et al. (US 2008/0308458) teaches a process for conversion of feeds comprising triglycerides or free fatty acids (paragraph [0016]) by hydrodeoxygenation to produce linear hydrocarbons (paragraph [0015]). Dindi further teaches that the catalyst comprises a first mixed metal oxide which is a support for an active metal (paragraph [0024]), where the mixed oxide may be silica-alumina (paragraph [0026]) and the metal can be molybdenum. Dindi further teaches that the support has average (mean) pores of 50 nm (500 Angstroms) or less, and a surface area of 100 to 300 m2/g (paragraph [0025]). Dindi, similar to Daudin, fails to motivate using silica-alumina out of the list of supports and specifically, fails to motivate using a silica-alumina having overlapping surface area, as the prior art fails to recognize that silica-alumina effects the deoxygenation reaction. The Applicant has shown criticality and unexpected results in using silica-alumina support which is sufficient in rebutting the prima facie case of obviousness. 

As such, claims 10-15 and 17-40 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772